Citation Nr: 0120172	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-32 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (original) evaluation for a 
low back disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable (original) evaluation for a 
right elbow disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs






INTRODUCTION

The appellant served on active duty from June 1968 to August 
1974, and from December 1985 to August 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The prior procedural history of this 
case is set forth in the Board's remand dated March 24, 2000.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
complaints of chronic low back pain and limited motion; 
however, the medical evidence does not reflect greater than a 
compensable degree of overall impairment above 
"characteristic pain on motion" under the rating criteria 
from the date of claim.

2.  The appellant does not have any ratable impairment in his 
right elbow from the date of claim.

3.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for his low back 
disability or right elbow disability so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSIONS OF LAW

1.  The appellant's low back disability is no more than 10 
percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 5010-5295 (2000).

2.  The appellant's right elbow disability does not warrant a 
compensable evaluation pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, to include 
§ 4.31, Diagnostic Code 5015 (2000).

3.  Application of the extraschedular provisions for either 
the appellant's low back disability or his right elbow 
disability is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The pertinent facts may be briefly stated as follows:  The 
appellant filed his original claim seeking VA disability 
compensation or pension benefits in September 1996, claiming, 
inter alia, that service connection should be awarded for a 
low back strain injury sustained in 1982 (while on active 
duty for training, as shown by the service records) and for 
bone spurs in his right elbow (as shown by x-rays taken in 
service in 1994).  Service connection for a low back 
disability (described as degenerative disease of lumbar 
spine) and a right elbow disability (described as bone spur 
on olecranon of right elbow) was granted by rating decision 
in April 1997 based on the service medical records and a VA 
general medical examination conducted in October 1996.  The 
RO assigned each disability a noncompensable (zero percent) 
evaluation (under Diagnostic Code 5010-5295 for the low back 
and under Code 5015 for the right elbow) effective from the 
date of claim, September 1, 1996 (day following separation 
from active service as claim was filed within a year of such 
date, see 38 C.F.R. § 3.400(b)(2) (2000)).

Clinical findings on the VA general medical examination of 
October 1996 were essentially negative with respect to the 
low back and right elbow.  The appellant reported a history 
of the strain injury to the low back sustained in service in 
1982, but he indicated that he had had no persistent problems 
since the injury, and he did not report any present 
complaints on examination.  With respect to the elbow, he 
reported a history of the bone spur diagnosis made in 
service, but stated that it was asymptomatic.  He reported no 
present complaints with regard to the right elbow on 
examination as well.  Physical examination findings were 
equivocal; no specific findings were reported with respect to 
the low back and the examiner stated that the right elbow was 
"negative" under the category for functional effects of the 
musculoskeletal system.  Based on these findings, the 
examiner reported diagnoses of "[h]istory of low back 
strain, asymptomatic" and "[h]istory of bone spur of the 
right elbow, asymptomatic."  X-rays of the lumbar spine 
taken at the time of the October 1996 VA examination were 
interpreted as showing degenerative disease in the lower 
lumbar spine with osteophytes involving the L3 and L4 levels, 
but with no evidence of acute fracture or dislocation.  X-
rays of the right elbow taken in October 1996 were 
interpreted as showing enthesopathic changes at the posterior 
aspect of the olecranon of the right elbow.

In May 1997, the appellant filed a statement expressing his 
disagreement with the RO's decision assigning the zero 
percent original ratings for his low back and right elbow 
disabilities, and this appeal followed.  In his substantive 
appeal of November 1997, the appellant indicated that he had 
chronic lower back pain and limited motion as well as severe 
pain in his elbow.  As a result, the Board remanded the case 
to the RO in February 1999 for further development, to 
include scheduling the appellant for VA compensation 
examinations to address his complaints and to obtain any 
additional relevant treatment records.

The aforementioned VA examinations (joints and spine) were 
conducted in August 1999.  For purposes of each examination, 
which were conducted on the same day by a single VA examiner, 
the claims file was available for review by the examiner and 
it was noted that it was reviewed prior to the examination.  
After summarizing the relevant medical records in the file 
and discussing the appellant's medical history, the examiner 
provided the following diagnosis on the VA joints 
examination:  "Degenerative joint disease of the right elbow 
with no loss of function due to pain.  Confirmed by x-ray."  
Clinical findings on the VA joints examination were 
significant for flexion in the right elbow to 144 degrees, 
which was nearly identical compared to the non-disabled left 
elbow (145 degrees).  The examiner added that there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  X-rays of the right elbow 
taken at the time of the August 1999 examination were 
interpreted as showing a prominent olecranon enthesopyte, but 
with maintained joint spaces and no other bone or joint 
abnormalities.  It was also reported that the appellant was 
right-handed.

On the VA spine examination, the examiner also diagnosed 
degenerative joint disease of the lumbosacral spine with no 
loss of function due to pain, as confirmed by x-rays.  The 
examiner reported range of motion in the lumbar spine to be 
80 degrees on forward flexion, 33 degrees on flexion to the 
right, 25 degrees on flexion to the left and 30 degrees on 
backward extension.  It was further reported by the examiner 
that the appellant had no objective evidence of painful 
motion, spasm, weakness or tenderness as well as no postural 
abnormalities.  The appellant's musculature in his back was 
described as "good" by the examiner.  X-rays of the lumbar 
spine taken at the time of the August 1999 VA spine 
examination were interpreted as showing dish-type 
enthesopathic changes at multiple levels, with mild disk 
height loss at L4-5, but no fracture or subluxation seen.

As to periods of flare-ups, the examiner reported on each VA 
examination that the appellant had periods of flare-ups 
precipitated by overuse and extreme cold, which accounted for 
five percent additional functional impairment.  The examiner 
also noted that the appellant did not use any supportive 
devices for his back disability (crutches, brace, cane or 
corrective shoes) and that his treatment was limited to use 
of Motrin, 800 milligrams, three times per day, for pain 
relief.  With regard to his employment situation, the 
appellant reported that he was presently a full-time student 
and employed as a special education bus driver.  The examiner 
stated that his disabilities did not interfere with his work.

With regard to the DeLuca provisions, the VA examiner 
provided the following additional commentary upon completion 
of the August 1999 VA joints and spine examinations:

Limitation of motion of the lumbar spine 
and right elbow is noted in the above.  
There was no evidence of pain, weakened 
movement, excess fatigability or 
incoordination of movement of the lumbar 
spine or the right elbow.  There is no 
likelihood of additional range of motion 
or loss of motion due to pain on use 
during flare ups, weakened movement, 
excess fatigability, incoordination.  
Pain would not significantly limit 
functional ability during flare ups or 
when the lumbar spine or right elbow is 
used repeatedly.  There is limitation or 
motion as noted above.  There is no 
objective indications of pain.  
Precipitating and aggravating factors are 
as listed [above].

The examiner concluded his remarks by stating, "[the 
appellant's] daily activities would not be affected by his 
lumbar spine or elbow disabilities as I see the case."

Based on the August 1999 VA spine examination, the RO issued 
a rating decision in October 1999 which awarded an increased 
rating for the low back disability to 10 percent disabling, 
effective from the date of claim, September 1, 1996.  The RO 
indicated that the 10 percent rating was for "characteristic 
painful or limited motion."

As alluded to above, a second remand was issued by the Board 
in March 2000 to correct a number of inadequacies in the 
development of the appeal, to include ordering the RO to send 
the file back to the examiner who conducted the August 1999 
examinations to provide a complete description of the 
examination results and to obtain VA treatment records.  
Regarding the latter, the RO obtained treatment records from 
the VA Medical Center in Birmingham and the Gadsden clinic 
(in Rainbow City, Alabama) for the period between October 
1996 and February 2000.  However, other than medication re-
fills for degenerative joint disease in multiple joints, to 
include his knees, and a single clinical notation in May 1999 
showing that he complained of intermittent muscle spasm, not 
attributed to any specific part of his body, these records 
show no actual treatment/evaluation for the low back and 
right elbow disabilities.

Thereafter, an addendum report to the August 1999 VA 
examinations was prepared by the examining VA physician in 
May 2000 and associated with the record on appeal.  In 
response to the Board's request for information, the examiner 
stated that he reviewed the evidence in the claims file and 
he provided the description to a number of examination 
questions that had not been set out on the August 1999 
reports.  However, none of these questions were reported as 
either relevant to the appellant's disabilities or pertinent 
to their degree of disability.  The only pertinent 
information provided by the examiner was the degrees of 
normal range of motion for the tested planes of movement in 
the right elbow and low back.  To this inquiry, the examiner 
stated that normal flexion of the elbow was from zero to 145 
degrees (the appellant's range of motion was nearly full at 
144 degrees) and that normal ranges of motion for the lumber 
spine were as follows: 90 degrees on forward flexion (the 
appellant's was 80 degrees), 50 degrees on flexion to the 
right or left (the appellant's was 33 degrees, right, 25 
degrees, left) and 30 degrees on backward extension (the 
appellant's was 30 degrees).

In addition to the above, the report of an MRI study taken of 
the appellant's lumbar spine in August 2000 was associated 
with the file; the impression reported based on this study 
was degenerative change, most prominent in the lower lumbar 
region (described as a generalized annular bulge at L4-5, L5-
S1, with mild facet joint changes), otherwise, a negative 
study.

Based on the above, the RO confirmed and continued the 10 
percent and zero percent ratings, respectively, for the low 
back and right elbow disabilities by supplemental statement 
of the case issued in April 2001.  Before the claims file was 
returned to the Board for further appellate review, the 
appellant submitted a statement in May 2001 expressing his 
frustration with the VA examination process described above.  
It appears from his statement that he was scheduled for a 
second appointment in connection with the Board's remand 
instructions asking the VA examiner to again review the file 
and prepare an addendum report.  Although the Board regrets 
any inconvenience the appellant experienced as a result of 
this matter, it appears that the Board's remand instructions 
were complied with by the RO and that no further development 
is warranted at this time.  Accordingly, the Board will 
proceed with a disposition of the appeal.

Analysis

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claims.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his low back and right elbow disabilities 
and development efforts have been completed to the extent 
possible to obtain relevant VA medical records and/or provide 
the appellant the opportunity to do either submit or 
authorize VA to obtain private medical records.  It is shown 
by the record on appeal that there exists any additional 
evidence that would be necessary to substantiate his claims.  
Further, the RO has adjudicated these claims on the merits 
under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by a disposition of his appeal at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the decision, as well as to facilitate review by the U. 
S. Court of Appeals for Veterans Claims (the Court).  Simon 
v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board must assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether a preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; however, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1.  The percentage ratings are 
intended to represent average impairment in earning capacity 
resulting from disabilities and their residual conditions in 
civil occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

As the appeal arises from the RO's assignment of an original 
disability ratings for the low back and right elbow 
disabilities effective from the date of claim (September 1, 
1996), the Board will consider whether there is any basis to 
award "staged" ratings at any pertinent time.  Fenderson v. 
West, 12 Vet. App. 119 (1999) (an appeal arising from the 
assignment of an initial or original disability rating upon 
the award of service connection may, consistent with the 
facts found, be higher or lower for segments of time under 
review, i.e., the original rating may be "staged").  
Moreover, as the appellant has been advised by the 
statement/supplemental statements of the case of the 
pertinent schedular criteria and all pertinent evidence 
considered, the Board finds that it may proceed to a 
disposition as it is not shown that the RO's failure to 
correctly identify the type of claim (appeal of "original" 
disability rating) resulted in any prejudice to the 
appellant.  Bernard, 4 Vet. App. 384 (1993).

With respect to musculoskeletal joint disabilities, the Court 
has held that the Board must consider the application of 38 
C.F.R. § 4.40 (2000) regarding functional loss due to joint 
pain on use or during flare-ups, and 38 C.F.R. § 4.45 (2000) 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202, 203 
(1995) (sections 4.40 and 4.45 make clear that pain must be 
considered capable of producing compensable disability of the 
joints); see also Quarles v. Derwinski, 3 Vet. App. 129 
(1992) (failure to consider section 4.40 was improper when 
that regulation had been made potentially applicable through 
assertions and issues raised in record).  Accordingly, the 
Court's holding in DeLuca requires the Board to consider 
whether increased schedular ratings may be awarded (1) 
pursuant to the relevant schedular criteria, i.e., if the 
medical evidence reflects findings which support higher 
ratings pursuant to the delineated schedular criteria; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).
With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

Low Back Disability

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to an 
increased or "staged" schedular evaluation above the 10 
percent level for the low back disability.

The severity of the appellant's low back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2000).  Presently, he is rated 
10 percent disabling under Diagnostic Code 5295 for 
"lumbosacral strain with characteristic pain on motion."  A 
rating greater than that which is currently in effect is 
available if there are residuals of a fracture to the 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) (60 percent rating, Code 
5285); if there is complete bony fixation (ankylosis) of the 
spine, either in a favorable (60 percent rating) or 
unfavorable angle (100 percent rating, Code 5286); if there 
is favorable (40 percent rating) or unfavorable (50 percent 
rating) ankylosis of the lumbar spine (Code 5289, defined as 
if involving at least two joints within a spinal segment that 
are immobilized, see Lewis v. Derwinski, 3 Vet. App. 259 
(1992)); if there is moderate limitation of motion of the 
lumbar spine (20 percent, Code 5292) or severe limitation of 
motion of the lumbar spine (40 percent, Code 5292); or if the 
disability is manifested by lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position (20 percent, Code 
5295) or severe lumbosacral strain (40 percent, Code 5295) 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of these manifestations 
with abnormal mobility on forced motion.  With respect to 
Diagnostic Code 5285, cases that fall outside the criteria 
cited above under that code are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.

According to the Rating Schedule, the Board concludes that 
the findings detailed above are most consistent over the 
entire rating period (from September 1, 1996) with a 10 
percent under Diagnostic Code 5295 for lumbosacral strain 
manifested by complaints of chronic pain and occasional 
flare-ups of more severe pain causing limited motion, as the 
appellant alleges.  The VA compensation examinations 
discussed above disclose a relatively consistent disability 
picture significant for a history of back strain causing 
pain.  However, a higher increased or "staged" rating 
(above 10 percent) is clearly not in order pursuant to the 
schedular criteria as there is no evidence whatsoever showing 
that his low back disability involves (or ever involved, for 
that matter) abnormal mobility requiring a neck brace 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, either in a favorable or unfavorable angle 
(Diagnostic Code 5286); or favorable or unfavorable ankylosis 
of the lumbar spine (Diagnostic Code 5289).

Moreover, higher ratings under Diagnostic Code 5292 (20 
percent and 40 percent) is also not applicable in this case 
as it was not shown by the medical evidence of record that 
the appellant has (or has ever had) "moderate" or "severe" 
range of motion loss in his lumbar spine.  Although it is not 
set forth in Part 4 of 38 C.F.R., commonly-accepted medical 
principles hold that normal range of motion of the lumbar 
spine is 95 degrees on forward flexion (with 65-90 degrees 
reflecting slight limitation of motion), 35 degrees on 
backward extension (with 26-30 degrees - slight limitation), 
40 degrees on lateral bending (26-30 degrees - slight 
limitation), and 35-40 degrees on rotation (24-30 degrees - 
slight limitation).  These test results approximate those 
reported as normal by the VA examiner on the May 2000 
addendum report.  As to the facts, the appellant clearly had 
some limited range of motion when tested on the VA 
examination in 1999, but without more than slight limitation 
of motion on forward flexion and backward extension.  He had 
deficits in the other tested planes of movement of the spine, 
but these were essentially slight as well (flexion to the 
right, 33 degrees, and left, 25 degrees).  With these 
findings for consideration, the Board does not find that his 
overall disability picture is manifested by "moderate" or 
"severe" range of motion loss in the lumbar spine.  
Instead, it appears reasonable to conclude that his range of 
motion test results were essentially in the slight degree of 
loss, particularly, as measured by the forward flexion and 
backward extension results, which directly reflect his 
ability to bend over and to reach up and behind.  On this 
point, the Board observes that no examiner has described his 
range of motion loss in exact terms such as "slight," 
"moderate," etc.; however, it is clearly evident from the 
evidence in the file that limitation of motion of his lumbar 
spine in the "moderate" or higher overall levels, as 
reflected by the aforementioned range of motion test results 
on the 1999 VA examination, is not a clinically significant 
element of his disability.  Hence, there is no basis to award 
increased disability compensation on the basis of limitation 
of motion under Diagnostic Code 5292.

A higher rating under Diagnostic Code 5295 is not in order as 
well.  The evidence discussed above does not objectively 
demonstrate that the appellant has had muscle spasm 
associated with his low back disability.  Hence, entitlement 
to a 20 percent rating for the disability for any period of 
time since the effective date of the award (Sept. 1, 1996) is 
not warranted.  Also, "severe" lumbosacral strain according 
to the schedular criteria requires current medical findings 
showing listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation on forward 
bending in a standing position with osteo-arthritic changes 
and irregularity of joint space, or some of these deficits 
with abnormal mobility on forced motion.  As noted above, the 
clinical findings on the VA examination of 1999 and as 
discussed by the examiner in his addendum report of May 2000 
do not show that the appellant had any spinal column listing; 
in fact, he had no identified postural abnormalities when 
examined in August 1999.  In addition, although it was not 
specifically indicated whether Goldthwaite's sign was tested, 
the examiner did not report testing for same and so it is 
assumed that in the clinical evaluation of the appellant, 
this sign was not deemed relevant to the examination results.  
When these findings are read together with the other evidence 
that does not clinically demonstrate the other findings for 
higher ratings (above 10 percent) under Diagnostic Code 5295, 
the Board finds that the overall disability picture does not 
warrant higher levels of disability under these schedular 
criteria for any period of time since the effective date of 
the award of service connection.

A separate rating under Diagnostic Code 5003 is not in order 
as it is not shown that his low back disability is manifested 
by symptoms uniquely attributable to degenerative arthritis 
that are separate and apart from his overall clinical 
presentation, as shown by the multiple diagnostic test 
results of record.  While these test results show some mild 
degenerative changes, which appear responsible for his 
symptoms of characteristic pain complaints on motion, 
supporting entitlement to a 10 percent rating under 
Diagnostic Code 5295, it is not shown that he has any other 
kind of pathology which would support the award of a separate 
rating under the codes for arthritis (5003, 5010).  
Similarly, an increased rating to 20 percent under these 
codes is also not order as it is not claimed or shown by the 
objective evidence that apart from his complaints of pain 
that are rated as 10 percent under Code 5295, he has 
"occasional incapacitating exacerbations" due to 
degenerative arthritis in his spine.

There is also no evidence of current prescription-based 
medication use for pain complaints and, as detailed above, 
there is no evidence that he has sought or needed 
in/outpatient treatment for the low back disability in the 
years following service.  Further, the objective evidence 
does not show that he requires a back brace or other 
supportive device.  These findings, when viewed in light of 
the medical reports cited above, further support the Board's 
conclusion that the appellant's low back disability is not 
entitled to higher levels of disability compensation above 
the 10 percent rating now assigned effective from the date of 
claim.

With respect to his contentions regarding the degree or 
severity of his low back disability, the Board finds that 
notwithstanding the appellant's contentions on appeal, the 
medical evidence in this case does not show that he is as 
disabled to the extent claimed for purposes of assigning a 
rating under the Rating Schedule.  For these reasons, the 
Board concludes that his contentions on appeal and hearing 
testimony are outweighed by the other evidence in the file 
for purposes of showing entitlement to increased disability 
under applicable law and regulations.

As alluded to above, the Board must also address whether an 
increased rating for the appellant's low back disability is 
warranted under 38 C.F.R. §§ 4.40, 4.45.  The regulation for 
musculoskeletal system functional loss in section 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's pain complaints in his low back do not warrant 
an increased rating above the now assigned schedular level 
under 38 C.F.R. §§ 4.40 and 4.45 because a preponderance of 
the evidence does not substantiate "additional" range-of-
motion loss in the back due to pain on use or during flare-
ups, or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, it was noted on the VA examination of 
August 1999 that in the appellant's case, based on a complete 
review of the evidence in the file by the examiner, he did not 
have any actual additional functional loss due to any of the 
sec. 4.40 and 4.45 criteria.  There is no other clinically 
documented evidence in this case to show additional functional 
loss, and this is especially evident given that the findings 
of pain on motion noted were considered as the primary 
positive evidence to support the 10 percent rating under 
Diagnostic Code 5295 effective from the date of claim when 
that rating was granted in October 1999.  It cannot be said 
therefore that the appellant has "additional" range-of-
motion loss under 38 C.F.R. § 4.40 because the schedular 
criteria as applied to the facts in this case encompasses that 
level of impairment due in significant part to painful forward 
bending in a standing position.  Thus, it is the Board's 
judgment that to award increased compensation for these 
symptoms would in effect violate the anti-pyramiding 
provisions under 38 C.F.R. § 4.14 because these findings would 
be overlapping or duplicative in nature in light of 
consideration of even higher ratings under section 4.40.

Further, as noted above, the appellant has denied other tell-
tale symptoms like weakness in his low back.  When viewed 
together with the fact that he does not have any of the other 
findings deemed critical under sec. 4.40 and 4.45, the Board 
can only conclude that he does not actually have any 
"additional" functional impairment of his back disability 
which warrants entitlement to a higher disability rating.  
There is also no evidence of recent outpatient care, physical 
therapy, or current prescription-based medication use for 
this disability.  These findings preponderate against a 
finding that he has any additional functional loss due to 
movement abnormalities, weakened movement, or incoordination.  
Moreover, there is also no evidence of any direct impairment 
in his current employment situation due to his back 
disability, as stated by the VA examiner on the 1999 
examination.  Thus, as the record currently stands, there is 
no objective medical evidence which confirms the presence of 
additional functional loss in the appellant's low back beyond 
what is contemplated in the present disability rating.  In 
summary, the recent clinical findings do not reflect a level 
of impairment in the low back that would support a higher 
increased or "staged" schedular rating under any applicable 
criteria found in 38 C.F.R. Part 4.

With respect to the above, and as noted by the medical 
examination findings, it appears that the exact degree or 
"extent" of functional loss due the appellant's pain 
complaints, expressed either in mathematical or medically 
certain terminology, is an elusive concept from a medical 
standpoint.  As the Court has stated, "[m]edicine is more art 
than exact science" and therefore, mere reliance on pain 
complaints is insufficient to establish an increased level of 
disability, especially where the clinical findings are not 
remarkable.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  
Furthermore, since there is no currently diagnosed clinical 
evidence of intervertebral disc syndrome, the appellant's 
back disability is not entitled to a higher rating pursuant 
to Diagnostic Code 5293.  The appellant has never been 
diagnosed with intervertebral disc syndrome; as noted above, 
the August 2000 MRI study did not reveal any disc herniation 
at any level.  Thus, a higher rating under Diagnostic Code 
5293 would not otherwise be in order.

In view of the above, the Board concludes that an increased 
or "staged" rating above 10 percent for the appellant's low 
back disability is not warranted, based on the schedular 
standards as well as with application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

The Board has considered the potential application of the 
various other provisions of 38 C.F.R. Parts 3 and 4.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons discussed above, the Board concludes that the 
currently assigned rating for the appellant's low back 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5295 is the most appropriate schedular criteria for the 
evaluation of the appellant's back disability.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Right Elbow Disability

The appellant's right elbow disability is rated under 
Diagnostic Code 5015 (bones, new growth, benign), which is 
rated either for limitation of the affected part or as 
degenerative arthritis.  As it is shown by the evidence that 
his disability has been diagnosed as "degenerative joint 
disease" of the right elbow, and as there are no other 
reported residuals, the Board finds that his disability is 
appropriately rated for degenerative arthritis under Code 
5003 versus any of the codes applicable to the elbow and 
forearm, 5205-5213.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  As 
alluded to above with respect to a Code 5010-rated 
disability, Code 5003 provides for rating the disability on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of ratable limitation of motion, a 10 percent rating 
applies where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation requires x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with "occasional incapacitating exacerbations."  The 
ratings based on x-ray findings are not to be combined with 
ratings based on limitation of motion.

Notwithstanding the above-cited schedular criteria, 38 C.F.R. 
Part 4 provides that in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000).

After having reviewed all of the relevant evidence, the Board 
concludes that the appellant is entitled to no more than the 
currently assigned zero percent evaluation for the right 
elbow.  His complaints of pain noted by the record in this 
case, have been considered; however, the Board assigns the 
greater weight of probative value to the objective medical 
evidence, in particular, the recent VA examination conducted 
in August 1999 and the examiner's addendum report dated in 
May 2000.  As similarly noted on the prior VA examination 
conducted in 1996, clinical findings on the 1999 VA 
examination were essentially negative except for some very 
minor impaired range of motion loss (essentially normal range 
of motion on flexion, 144 degrees, with 145 degrees 
representing full range of motion), with x-rays showing the 
prominent olecranon enthesopyte, but with no other bone or 
joint abnormalities.  The examiner found no evidence of other 
functional impairment of any kind and stated that the 
appellant was not impaired in any of his daily activities, 
including his work, due to his right elbow disability; the 
same VA examiner expressed no changes with regard to his 
clinical findings upon review of the file in May 2000.  By 
reason of these findings, the Board concludes that the 
disability picture presented does not support a compensable 
or higher rating under any of the potentially applicable 
diagnostic codes for the right elbow; he simply does not have 
any ratable impairment in the right elbow.  In the absence of 
clinical evidence of same as shown on the VA examinations of 
record, the appellant's disability is not entitled to a 
compensable or higher rating for the rating period in 
question (from September 1996 to the present).  Therefore, 
for purposes of ratable functional impairment, application of 
38 C.F.R. § 4.31 would preclude entitlement to a compensable 
or higher rating.

Further, as there is no evidence that the appellant has 
sought in/outpatient treatment for the right elbow in the 
recent or remote past following service, entitlement to an 
compensable or higher original rating is not otherwise shown 
pursuant to the general rating policy under 38 C.F.R. § 4.10 
which contemplates that disabilities impair the individual's 
ability to function under the ordinary conditions of life.  
The Board would like to make clear that what matters is that 
the medical findings of record are insufficient to warrant 
greater than a zero percent evaluation for the right elbow 
under the schedular standards.  38 C.F.R. § 4.31.  Thus, for 
purposes of entitlement to Government benefits, VA recognizes 
that his right elbow disability does not involve any 
impairment of earning capacity of what he could earn in 
civilian occupations.  See 38 C.F.R. § 4.1 (2000).  Indeed, 
it is neither claimed or shown by the evidence that the 
appellant is impaired in terms of earning capacity due to the 
old bone spur in his right elbow, which as noted above has 
not been shown to asymptomatic as reported by the appellant 
on the 1996 VA examination and which has not been treated 
since it was originally documented in service.  Hence, 
awarding a compensable rating is clearly not warranted given 
that he does not meet any of the schedular standards for a 
compensable rating.  In effect, the schedular criteria 
mandate that his disability in the right elbow must produce 
greater functional impairment than is presently shown 
medically to be considered as causing earning capacity 
impairment under section 4.1.  In summary, the Board finds 
that entire record on appeal, aside from his contentions, 
does not reflect actual impairment of earning capacity as a 
result of the right elbow disability.

Further, the Board finds that the appellant's right elbow 
disability does not warrant an increased rating under 
38 C.F.R. §§ 4.40 and 4.45.  Aside from his complaints, the 
clinical findings of record do not reflect impairment that 
warrants a schedular compensable or higher rating.  The VA 
examiner in May 2000 made clear that based on his review of 
the evidence and the clinical findings found on the 1999 
examination, the appellant did not have any functional loss 
due to pain or the other factors listed under sec. 4.40 and 
4.45 criteria in his right elbow.  Accordingly, the Board 
concludes that a preponderance of the evidence is against a 
finding of any "additional functional loss" in his right 
elbow.  In view thereof, the Board concludes that an increased 
or "staged" disability rating above the noncompensable level 
for the right elbow disability is not warranted.

Additional Considerations

The appellant's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  On this point, as the appellant is not 
shown to be qualified to render a medical diagnosis or 
opinion, his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his low back 
and right elbow are specifically outweighed by the medical 
evidence of record cited above.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay assertions will not 
support a finding on questions requiring medical expertise or 
knowledge).

It is noted that the RO did not consider referral for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(2000).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board finds that the schedular criteria and evaluations 
assigned for the appellant's low back and right elbow 
disabilities are not inadequate.  Therefore, it does not 
appear that he has an "exceptional or unusual" disability 
of the low back or right elbow to the extent that the 
schedular standards are inadequate to properly rate either 
disability.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for 
these disabilities.  In addition, there is no record of 
significant or regular outpatient treatment for either 
disability; it is not shown that he has ever required surgery 
or other significant medical interventions for the low back 
or right elbow.  Hence, it does not appear that he has an 
exceptional disability manifested by frequent 
hospitalizations.  With respect to employment, it is noted 
that the appellant is currently employed and, as noted above, 
does not experience any related impairment in his daily life 
or word due to these disabilities.  In view thereof, the 
Board finds that the overall picture presented by the 
evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to the 
low back and right elbow disabilities.  Thus, in the absence 
of any evidence which reflects that either disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  See 38 C.F.R. 
§§ 3.102, 4.3 (2000).


ORDER

An increased or "staged" original rating above the current 
10 percent level for the low back disability awarded 
effective from September 1, 1996, is denied.

A compensable or higher original evaluation for the 
appellant's right elbow disability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

